                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mish International Monetary Inc.
                                         Plaintiff,
v.                                                         Case No.: 1:20−cv−04577
                                                           Honorable Gary Feinerman
Vega Capital London, Ltd., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 5, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Motions to appear pro hac
vice [17], [18] and [19] is granted. Defendant shall file its motion to dismiss by
11/27/2020; Plaintiff shall file its response brief by 1/26/2021; Defendant shall reply by
2/26/2021. Rule 26(a)(1) disclosures shall be served by 11/9/2020. Plaintiff may serve
Civil Rule 34 requests seeking the production of documents that Defendant previously
produced to the CFTC, the CME, the NYMEX, or other regulators. All other discovery is
stayed absent further order of court; either side may move for relief from this discovery
stay. The status hearing set for 10/9/2020 [4] is stricken and re−set for 12/1/2020 at 9:00
a.m. Attorneys/Parties should appear for the hearing by calling the Toll−Free Number:
(877) 336−1828, Access Code: 4082461. Members of the public and media will be able to
call in to listen to this hearing (use toll free number). Please, please be sure to keep your
phone on mute when you are not speaking. Persons granted remote access to proceedings
are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
